Citation Nr: 1823195	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-15 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for bilateral shoulder impingement syndrome.

3.  Entitlement to service connection for a digestive disability with bleeding ulcer.

4.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	Michele Mansmann, Esq.


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969.  

This case matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

When this case was last before the Board in June 2016, it was remanded for further development.  The case is again before the Board.

The issues of service connection for bilateral shoulder impingement syndrome, a digestive disability, and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not establish that the Veteran's right elbow disability was causally or etiologically related to service, to include any injury or event therein.
 

CONCLUSION OF LAW

The criteria are not met for service connection for a right elbow disability.  
38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to the duty to notify.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with a VA examination in July 2016.  The examination was adequate.  The examiner reviewed the medical evidence of record in conjunction with the examination, and conducted a thorough medical examination of the Veteran.  The Veteran's pertinent symptomatology was recorded sufficiently to accurately adjudicate the claim.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and sufficient base upon which to reach a decision on the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.


II.  Service Connection for a Right Elbow Disability

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends he is entitled to service connection for a right elbow disability.

The Veteran's service treatment records do not indicate any complaints, treatment, or diagnosis of a right elbow disability.  On his January 1969 separation examination, the Veteran's upper extremities were evaluated as normal.  He did not complain of any problems with his right elbow at separation.

The Veteran was afforded a VA examination in July 2016.  The Veteran reported injuring his right elbow during service when he fell down 2 flights of stairs while moving an 800 pounds safe.  He never sought medical attention following the accident and reported he did not have any problems with the right elbow after discharge until 2005.  In 2005, the Veteran sought medical attention after his right elbow was hyperextended and fractured following a martial arts injury and was informed that he had a previous fracture in the right elbow.  The Veteran stated the only prior injury to his right elbow that he can remember was the fall during service.  A July 2016 radiology report of the right elbow showed chronic changes, including soft tissue calcification, but there was no evidence of an acute fracture, subluxation, or dislocation.  

The July 2016 VA examiner opined that it is less likely than not that the Veteran's right elbow disability was incurred in or caused by the claimed in-service injury, event or illness.  In support of this opinion, the examiner notes the lack of a complaint, treatment, or diagnosis of a right elbow disability; the Veteran denied any elbow problems upon separation from military service; the Veteran denied any right elbow problems since his service in 1969 until 2005; there is no medical evidence from 2005 showing a right elbow fracture; and the July 2016 radiology report shows there is no right elbow fracture.

The Board finds there is no probative evidence linking the Veteran's right elbow disability to an injury, event, or disease in service.  The Veteran's lay statement regarding the etiology of a right elbow fracture does not have probative weight.  Certainly, the Veteran is competent to report incidents and symptoms in service and symptoms since then, because this is capable of lay observation and experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  
Nonetheless his statement as to injuring his right elbow during service when he fell down 2 flights of stairs while moving an 800 pounds safe, and right elbow pain dating back to such in-service injury are simply not credible, and thus, not probative in support of his claim.  See Buchanan, 451 F.3d at 1331.  

Both the Court of Appeals for Veterans Claims, in a majority opinion and in a concurrence, and the Federal Circuit, have indicated that it is proper to rely on the absence of an entry in a record, where the record is complete and one would expect to find an entry if the alleged fact occurred, in determining whether the alleged fact occurred, at in this case.  See AZ v. Shinseki, 731 F.3d 1303, 1316-17 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 438   (2011) (Lance, J., concurring).  The Board finds as fact that had the Veteran experienced a serious right elbow injury at the time of service, such would have been reported or documented in the available service records, because of the potential seriousness of the claimed injury.  Rather, on his January 1969 separation examination, the Veteran's upper extremities were evaluated as normal and his service treatment records were unremarkable for any right elbow injury complaint, diagnosis or treatment.  The Board finds it reasonable to conclude that this is just the type of serious injury that would have been reported by the Veteran and documented in this record had it occurred.

He is not, however, competent to render an opinion as to the cause or etiology of the current diagnoses due to lacking the requisite medical knowledge or training.  Rucker v. Brown, 10 Vet. App. 67 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the July 2016 radiology report showed that the Veteran does not currently have a right elbow fracture.  Additional causal evidence against the claim, and while not dispositive, is the lapse of so many years between discharge and the first documented medical complaints of elbow problems.  This nearly 4 decade gap after service provides highly probative evidence against these claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  
38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for a right elbow disability is denied.


REMAND

Unfortunately, another remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

During the July 2016 VA examination, the Veteran reported to have received treatment for his right shoulder in the 1990s at the VA.  However, the VA treatment records in the Veteran's file only go back to 2003.  The VA owes the Veteran a duty to assist, which includes assisting the Veteran in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

The VA examiner of the July 2016 VA examination also addressed the Veteran's right knee disability claim.  Although the examiner noted that the Veteran acknowledged having a trick or locked knee in his 1969 separation exam, had a patellectomy in 1975, and did not report any injuries until 2000, the examiner stated that she could not resolve the etiology of the Veteran's right knee disability without resorting to mere speculation.  Indeed, the only medical records available for review regarding the right knee disability are the Veteran's separation examination and his medical records since 2000.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the July 2016 VA opinion on the right knee disability is inadequate for adjudication purposes.

In the June 2016 remand, the Board specified that the Veteran be scheduled for a VA examination with a gastrointestinal (GI) specialist to determine the etiology of his digestive disability with ulcer bleed.  A remand by the Board confers on a Veteran the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Veteran was afforded a new VA examination in August 2016, which was conducted by a Doctor of Osteopathic Medicine (DO).  It is unclear whether the DO who conducted the August 2016 VA examination is also a GI specialist.  Furthermore, the VA examiner noted diagnoses in 2016 for hiatal hernia and moderate to marked esophageal reflux (GERD).  Because the type of exam focused solely on stomach and duodenal conditions, these diagnoses were not addressed in the exam nor did the VA examiner provide an etiology opinion of these disabilities.  Another remand is needed to provide a VA examination and medical opinion by a GI specialist, in compliance with the Board's prior remand directive.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.  Obtain all pertinent VA records not already associated with the claims file, including any VA treatment records between January 1990 and May 2003.

2.  After all of the above development has been completed to the extent possible, schedule the Veteran for new VA examinations with a different qualified health care professional to determine the nature and etiology of his bilateral shoulder impingement syndrome and right knee disability, respectively.  The electronic file must be reviewed in conjunction with the claim.  All testing deemed necessary must be conducted and results reported in detail.

The examiner is asked to provide opinions as to the following:

a)  Whether is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral shoulder impingement syndrome was incurred in or otherwise related to military service.

b)  Whether is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee, status-post patellectomy was incurred in or otherwise related to military service.  

c)  Whether is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee, status-post meniscal tear was incurred in or otherwise related to military service.  

The VA examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.

3.  Inquire and verify whether the July 2016 VA examiner is a gastrointestinal (GI) specialist.  If not, schedule the Veteran for a new VA stomach and duodenal examination with a GI specialist.  Additionally, schedule the Veteran for a VA GERD/esophageal examination to determine the nature and etiology of his 2016 diagnosed GERD and hiatal hernia.

The examiner(s) is asked to provide opinions as to the following:

a)  Whether is it at least as likely as not (50 percent or greater probability) that the Veteran's GERD was incurred in or otherwise related to military service.

b)  Whether is it at least as likely as not (50 percent or greater probability) that the Veteran's hiatal hernia was incurred in or otherwise related to military service.

The VA examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.

4.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


